DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WILLIAM A. MORAN, JR.,
                            Appellant,

                                     v.

                   ROSALIND LEVETTE RAMSEY,
                            Appellee.

                              No. 4D21-1567

                              [April 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth L. Gillespie, Judge; L.T. Case No. FMCE-17-
006355.

  William A. Moran, Jr., Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.